Prosecution is reopened
The final Office Action dated 19 April 2021 is vacated.  

Suspension of Action
Pursuant to Applicant's petition request filed on 12 March 2021, action by the Office is suspended on this application under 37 CFR 1.103(a) for a period of 30 days.  The suspension runs from 12 March 2021 to 12 April 2021.  At the end of this period, Applicant is required to notify the examiner and request continuance of prosecution or a further suspension.  See MPEP § 709.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646